NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 20-1475
                                       __________

                                 RANDALL WINSLOW,
                                                 Appellant

                                             v.

SUPREME COURT OF PENNSYLVANIA; PENNSYLVANIA BAR ASSOCIATION;
     CHESTER COUNTY BAR ASSOCIATION; and WILLIAM P. MAHON
               ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                          (D.C. Civil Action No. 2:19-cv-4632)
                     District Judge: Honorable Mitchell S. Goldberg
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   April 13, 2021
               Before: AMBRO, PORTER and SCIRICA, Circuit Judges

                              (Opinion filed: May 3, 2021)
                                     ___________

                                        OPINION*
                                       ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Randall Winslow sued the Supreme Court of Pennsylvania, two bar associations,

and a state trial judge. Winslow sought to invalidate Pennsylvania Rule of Civil

Procedure 1042.3, which requires a certificate of merit (COM) in professional

malpractice cases. Winslow claimed that his inability to afford a COM means that Rule

1042.3 creates an unconstitutional barrier to certain types of litigants and litigation.

Three defendants entered their appearances and moved to dismiss the complaint. The

District Court granted the motions based on the Rooker-Feldman1 doctrine, a

jurisdictional ground raisable in a motion under Federal Rule of Civil Procedure

12(b)(1).2 The District Court determined that Winslow was, in effect, seeking federal

court review of two state-court malpractice cases that he lost due to lack of COMs. To

support its determination, the District Court cited our decision affirming the Rooker-

Feldman-based dismissal of Winslow’s virtually-identical-in-substance prior suit. See

Winslow v. Stevens, 632 F. App’x 721 (3d Cir. 2015) (per curiam); cf. Dist. Ct. Op. at 6

(“The Third Circuit’s ruling now acts as a collateral estoppel that binds me to conclude




1
 D.C. Ct. of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Tr. Co., 263 U.S.
413 (1923).
2
  The District Court dismissed the non-appearing, fourth defendant (the Pennsylvania Bar
Association) from suit under Federal Rule of Civil Procedure 4(m), because it was not
timely served with process.
                                           2
that Plaintiff’s constitutional claim—as applied to his state lawsuit against [one of his

prior attorneys]—is barred by the Rooker-Feldman doctrine.”).

         Winslow appealed. Our appellate jurisdiction is provided by 28 U.S.C. § 1291.

See Gomez v. Gov’t of V.I., 882 F.2d 733, 736 (3d Cir. 1989). We review de novo an

order granting a motion under Rule 12(b)(1) that facially attacks the District Court’s

jurisdiction. Davis v. Wells Fargo, 824 F.3d 333, 346 (3d Cir. 2016).3 And we may affirm

on any basis supported by the record. Tourscher v. McCullough, 184 F.3d 236, 240 (3d

Cir. 1999).

         We have carefully reviewed Winslow’s brief, in which he argues at length that the

District Court misapplied Rooker-Feldman. Winslow’s arguments are ultimately

unavailing, for at least the three reasons that follow.

First, this Court already has determined that Rooker-Feldman bars any attempt by

Winslow to collaterally attack the adverse state court ruling, in his original malpractice

case, by way of a federal court action to invalidate Rule 1042.3. See Winslow, 632 F.

App’x at 723. To the extent that Winslow has attempted to do just that (again), the

District Court was correct to support its jurisdictional ruling by invoking the doctrine of

issue preclusion. See Burlington N. R.R. v. Hyundai Merchant Marine Co., 63 F.3d 1227,

1231–32 (3d Cir. 1995) (outlining the requirements for application of issue preclusion).




3
    Winslow does not challenge on appeal the District Court’s Rule 4(m) dismissal.
                                             3
Second, it matters not that Winslow’s complaint at issue referenced a failed malpractice

action against an attorney different from the attorney whose alleged malpractice was at

issue in the prior complaint. To that separate malpractice case Rooker-Feldman applies

with equal force, using the same rationale previously employed by this Court, see

Winslow, 632 F. App’x at 723, and by the District Court below. Here too, then, issue

preclusion bars what appears to be nothing more than a request by Winslow to relitigate

the past.

       Third, even if Winslow were right that there is some facet of his case that eludes

Rooker-Feldman—on the theories that he claims prospective injury or instead an injury to

the general public—it would not alter our disposition. Winslow lacks constitutional

standing to press either theory. Cf. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547

(2016), as revised (May 24, 2016) (explaining that “the ‘irreducible constitutional

minimum’ of standing consists of three elements. The plaintiff must have (1) suffered an

injury in fact, (2) that is fairly traceable to the challenged conduct of the defendant, and

(3) that is likely to be redressed by a favorable judicial decision”) (citation omitted).

Specifically, there is still “no foreseeable prospect that Rule 1042.3 will bar some

hypothetical future lawsuit [Winslow] might assert against an attorney or other licensed

professional.” Winslow, 632 F. App’x at 724.4 And Winslow cannot demonstrate



4
 That we previously ruled on Winslow’s standing to challenge Rule 1042.3, based on
alleged prospective harm, is yet another basis for application of issue preclusion.
                                             4
standing by alleging that he seeks vindication for the public generally. Cf. Carney v.

Adams, 141 S. Ct. 493, 499 (2020) (explaining that “a plaintiff cannot establish standing

by asserting an abstract ‘general interest common to all members of the public,’ ‘no

matter how sincere’ or ‘deeply committed’ a plaintiff is to vindicating that general

interest on behalf of the public”) (citations omitted).

       Accordingly, the District Court’s judgment will be affirmed.




                                              5